Case 3:17-cv-00502-NJR-RJD Document 42 Filed 04/22/19 Page 1 of 3 Page ID #137




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS

 CAMP DRUG STORE, INC., individually,           )
                                                )
                            Plaintiff,          )
                                                )
              v.                                ) Case No. 17-cv-502
                                                )
 RED PARROT DISTRIBUTION, INC.,                 )
                                                )
                            Defendant.          )
                                                )
                                                )
                                                )

              STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Camp Drug Store, Inc. ("Plaintiff") and Red Parrot Distribution, Inc., by their

 respective undersigned counsel, pursuant to Rule 41 (a) (1) (A) (ii) of the Federal

 Rules of Civil Procedure, hereby stipulate to the dismissal without prejudice of this

 action, with all parties to bear their own costs.
Case 3:17-cv-00502-NJR-RJD Document 42 Filed 04/22/19 Page 2 of 3 Page ID #138




 April 22, 2019                     Respectfully submitted,

                                    CAMP DRUG STORE, INC.

                                    By: /s/ Daniel J. Cohen

                                    Phillip A. Bock
                                    Daniel J. Cohen
                                    Bock, Hatch, Lewis & Oppenheim, LLC
                                    134 N. La Salle St., Ste. 1000
                                    Chicago, IL 60602
                                    Telephone: 312-658-5500
                                    Facsimile: 312-658-5555
                                    Email: phil@classlawyers.com
                                    Email: danieljaycohen209@gmail.com

                                    Attorneys for Plaintiff

                                    and

                                    RED PARROT DISTRIBUTION, INC.

                                    By: /s/ Dale R. Sisco

                                    Dale R. Sisco
                                    SISCO-LAW
                                    1110 N. Florida Ave.
                                    Tampa, FL 33602
                                    Telephone: 813-224-0555
                                    Facsimile: 813-221-9736
                                    Email: dsisco@siscolaw.com

                                    Attorneys for Defendant




                                      2
Case 3:17-cv-00502-NJR-RJD Document 42 Filed 04/22/19 Page 3 of 3 Page ID #139




                           CERTIFICATE OF SERVICE

       The undersigned certifies that on April 22, 2019, he caused the foregoing

 document to be filed on the Court’s CM/ECF System, which will send notification to

 all counsel of record.

                                      By: /s/ Daniel J. Cohen

                                      Phillip A. Bock
                                      Daniel J. Cohen
                                      Bock, Hatch, Lewis & Oppenheim, LLC
                                      134 N. La Salle St., Ste. 1000
                                      Chicago, IL 60602
                                      Telephone: 312-658-5500
                                      Facsimile: 312-658-5555




                                         3
